DETAILED ACTION
The amendment filed on 11/28/2022 has been entered and fully considered. Claim 2 and 5-6 are canceled. Claims 1, 3-4 and 7-20 are pending, of which claim 1, 3-4, 9 and 14-15 are amended.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 7-10, 12-14 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weisskopf et al. (Journal of Chromatography B., 2017) (Weisskopf).
Regarding claim 1, Weisskopf teaches a method for detecting or determining the amount of one or more selective serotonin reuptake inhibitors (SSRI) and SSRI metabolites in a sample by mass spectrometry (abstract), said method comprising:
a. subjecting the sample to ionization under conditions suitable to produce one or
more ions detectable by mass spectrometry (page 102, par 6);
b. determining the amount of one or more ions by mass spectrometry (page 102, par 6); and
c. using the amount of the one or more ions determined in step (b) to determine the amount of SSRI or SSRI metabolites in the sample (Table 1, page 105, par 1).
Regarding claim 3, Weisskopf teaches that wherein said one or more SSRI and SSRI metabolites are selected from the group consisting of fluoxetine, paroxetine, sertraline, citalopram, escitalopram, fluvoxamine, vilazodone, desmethylcitalopram, norfluoxetine, norfluvoxamine, norsertraline (Table 1).
Regarding claim 7, Weisskopf teaches that wherein one or more internal standards are added (Table 1, 102, par 1).
Regarding claim 8, Weisskopf teach that wherein the one or more internal standards comprise deuterated (Table 1).
Regarding claim 9, Weisskopf teaches that wherein the deuterated internal standards are selected from the group consisting of desmethylcitalopram-D3, paroxetine-D6, citalopram-D6, vilazodone-D4 (Table 1).
Regarding claim 10, Weisskopf teaches that wherein the sample comprises a biological sample (page 102, par 5).
Regarding claim 12, Weisskopf teaches that wherein the sample is subjected to liquid chromatography prior to ionization (page 102, par 6).
Regarding claim 13, Weisskopf teaches that wherein said liquid chromatography comprises high performance liquid chromatography (page 102, par 6).
Regarding claim 14, Weisskopf teaches that wherein the method is capable of detecting SSRI and SSRI metabolites at levels within the range of about 4 ng/mL to about 5000 ng/mL (6-400 ng/mL), inclusive (Table 1).
Regarding claim 19, Weisskopf teaches that wherein the lower limit of quantitation is 10 ng/mL or lower (6 ng/mL) (Table 1).
Regarding claim 20, Weisskopf teaches that wherein the lower limit of quantitation is 50 ng/mL or lower (6 ng/mL) (Table 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisskopf et al. et al. (Journal of Chromatography B., 2017) (Weisskopf).
Regarding claim 4, Weisskopf teaches does not specifically teach that wherein the method comprises simultaneously detecting or determining the amount of 10 or more SSRI and SSRI metabolites. However, this phrase merely describes an intended result of the method and does not further limit the steps of the process, therefore, caries no weight in patentability consideration.
Further, it would have been obvious too one of ordinary skill in the art to optimize the parameters of Weisskopf’s method, such as longer separation time in LC, to achieve the recited results.
Regarding claim 15, Weisskopt teaches that wherein the method is capable of detecting SSRI and SSRI metabolites at levels overlap with the range of about 25 ng/mL to about 5000 ng/mL (6-400 ng/mL), inclusive (Table 1).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisskopf et al. et al. (Journal of Chromatography B., 2017) (Weisskopf) in view of Salgado-Petinal et al. (Anal. Bioanal. Chem. 2005)(Petinal).
Regarding claim 11, Weisskopf does not teach that wherein the sample comprises urine. However, Petinal teaches detecting or determining the amount of one or more selective serotonin reuptake inhibitors (SSRI) and SSRI metabolites in a sample by mass spectrometry, wherein the sample comprises urine (page 1355, par 2). It would have been obvious to one of ordinary skill in the art to apply Weisskopf’s method to urine sample, so that man can be tested for SSRI and SSRI metabolites.
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weisskopf et al. et al. (Journal of Chromatography B., 2017) (Weisskopf) in view of Lin et al. (annals of Clinical & Laboratory Science, 2014) (Lin).
Regarding claim 16, Weisskopf does not specifically teach that wherein said mass spectrometry is tandem mass spectrometry. However, Lin teaches detecting or determining the amount of one or more antidepressants and antidepressant metabolites in urine by mass spectrometry, wherein said mass spectrometry is tandem mass spectrometry (MRM mode) (abstract, page 432, par 4). It would have been obvious to one of ordinary skill in the art to include tandem mass spectrometry, in order to analyze the structure of the precursor ions.
Regarding claim 17, Lin teaches that wherein said tandem mass spectrometry is conducted by selected reaction monitoring, multiple reaction monitoring, precursor ion scanning, or product ion scanning (page 432, par 4).
Regarding claim 18, Lin teaches that wherein said tandem mass spectrometry is conducted by selected reaction monitoring (page 432, par 4). Because Selected reaction monitoring (SRM), also called Multiple reaction monitoring, (MRM), is a method used in tandem mass spectrometry in which an ion of a particular mass is selected in the first stage of a tandem mass spectrometer and an ion product of a fragmentation reaction of the precursor ions is selected in the second mass spectrometer stage for detection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797